Haight, J.
This action was brought by the plaintiff as a judgment creditor to set aside the release set forth in the complaint, upon the ground that the same was made by collusion, with intent to defraud the plaintiff. The answer denied the allegations of the complaint in regard to fraud and want of consideration, and alleged that at the date of the release William Mooney, the uncle, was indebted to the defendant William Mooney, the nephew, m a large sum of *652money, to_wit: In the sum of upwards of fifteen hundred dollars, being for money advanced by the defendant William Mooney, the nephew, to William Mooney, the uncle, and for which the uncle had for or on account of the rent of the premises in the complaint referred to, and that being so indebted he, the uncle, in consideration thereof, made and delivered to the defendant, the nephew, the release in the complaint mentioned. It was upon this clause of the answer that, the court ordered a bill of particulars.
The appellant now contends that the allegation was unnecessary and that all the evidence he desired to give could be given under his general denial, and he now offers to amend by striking this clause out of the answer.
The inserting of the allegation in the answer doubtless led the plaintiff to suppose that it was there for some purpose, and if it is to be retained, the bill of particulars ordered is properly -within the discretion of the special term.
_ The order should be affirmed, with ten dollars costs and disbursements.
Smith, P. J., and Bradley, J., concur.